Citation Nr: 1827892	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-38 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of  service connection for heart disease/heart disorder.  

2.  Entitlement to service connection for a heart disorder/disease.

3.  Entitlement to a compensable disability evaluation for hypertension.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected disabilities.

5.  Entitlement to an initial compensable disability evaluation for hiatal hernia prior to August 28, 2014 and in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1980 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of a Department of Veterans Affairs (VA) Regional Office (RO).  

With regard to the issue of service connection for a heart disorder/disease, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any action which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  Therefore, the Board has listed the issues as such on the title page of this decision.

The issues of service connection for erectile dysfunction, to include as secondary to the service-connected disabilities, and higher initial disability evaluations for hiatal hernia, are addressed in the REMAND portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington. DC.

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a heart condition in October 2008 and January 2009.  The Veteran was notified of these decisions and did not appeal. 

2.  Evidence received since the denial of entitlement to service connection for a heart condition raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current coronary artery disease is etiologically related to his service-connected hypertension.  

4.  The Veteran has been shown to require the use of continuous blood pressure medication throughout the appeal period.


CONCLUSIONS OF LAW

1.  The October 2008 and January 2009 rating determinations denying service connection for a heart disorder/disease became final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of service connection for a heart disorder/disease has been received.  38 U.S.C. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  Resolving reasonable doubt in favor of the Veteran, coronary artery disease is  caused by the service-connected hypertension. 38 U.S.C. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).

4.  The criteria for a 10 percent rating, and no more, for hypertension have been met throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Heart Disease/Heart Disorder

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.§ 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

In a January 2009 rating determination, the RO denied the Veteran's claim for a heart condition, noting that the date of the previous rating decision was October 2008, and that since that rating decision additional VA examinations results had been received; however,  the evidence from the new VA examinations was unrelated to this issue.  Therefore, the previous denial of service connection for heart condition was confirmed and continued.  The October 2008 rating determination denied service connection on the basis that service treatment records from August 1980 through August 1984 were silent for any complaints, treatment, or diagnosis related to the claimed condition.  Available periodic examination dated in March 1985 was also silent for any related complaints.  It was further indicated that there were no treatment reports from the San Juan VA Medical Center or other medical institutions immediately following the Veteran's discharge from military service and related to his claimed condition.

The RO also noted that in the July 2008 duty to assist letter, they had requested from the Veteran any medical evidence in support of his claim to show a history of complaints, treatment or diagnosis from military service to the present time with no response from the Veteran.  The RO indicated that it could not make a favorable finding of service connection because the evidence of record failed to show that the claimed condition was either occurred in or was caused by service. The RO stated that there was not sufficient evidence of record to establish a relationship between the claimed disability and the Veteran's military service. 

The RO indicated that service connection for a heart condition was denied since this condition was neither incurred in nor was caused by service.  It stated that as the medical evidence failed to show a diagnosis for the claimed condition within the time period specified under 38 C.F.R. § 3.307, service connection on a presumptive basis had to be denied.

Evidence added to the record subsequent to the denial includes treatment records and VA examination reports as well as statements from the Veteran.  

In the August 2014 VA examination report, the examiner specifically identified the Veteran as having coronary artery disease as secondary to hypertension, for which service connection is currently in effect.  

The newly received evidence relates to previously unestablished elements of the claim of a current disability and a link between the current disability and service, by way of a service-connected disability, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the January 2009 rating determination is new and material to reopen service connection for heart disease.  38 U.S.C.§ 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed on a de novo basis below.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Cardiovascular disease is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Cardiovascular disease will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 

As noted above, at the time of the August 2014 VA examination, the VA examiner specifically indicated that the Veteran had coronary artery disease secondary to his hypertension, for which service connection is currently in effect.  As a result, service connection is warranted for coronary artery disease as secondary to the Veteran's service-connected hypertension.  

Hypertension

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

With regard to hypertension, the rating schedule provides a 10 percent evaluation when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran maintains that the symptomatology associated with his hypertension warrants an increased evaluation. 

A review of the record demonstrates that the Veteran has been prescribed medication for his hypertension throughout the appeal period.  Treatment records associated with the file reveal continuous use of blood pressure medication throughout the appeal period. 

The Veteran has indicated and the record shows that his blood pressure medication had been gradually increased over time. 

After considering the totality of the evidence, the Board finds a disability rating of 10 percent is warranted.  The Veteran has continuously been on blood pressure medication throughout the appeal period.  The record indicates a reported history of high blood pressure readings which would appear to indicate a history of diastolic pressure predominantly 100 or more.  Resolving any doubt in the Veteran's favor, a 10 percent rating is warranted as the weight of evidence demonstrates continuous medication necessary for control with a history of diastolic pressure 100 or more. 

There is no evidence of diastolic pressure predominantly 100 or more or, systolic pressure predominantly 160 or more.

An evaluation of 20 percent is not warranted at any time as the weight of the evidence does not demonstrate diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more at any time.  Thus, as there is no evidence of hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, a disability rating in excess of 10 percent is not warranted.



ORDER


New and material evidence having been received, the appeal to reopen service connection for a heart disorder/disease is granted.

Service connection for coronary artery disease is granted. 

A 10 percent disability evaluation, and no more, for hypertension, is granted.  


REMAND

As it relates to the claim of service connection for erectile dysfunction as secondary to service-connected disabilities, due to the above decision, service connection is now in effect for coronary artery disease.  Coronary artery disease has been medically linked to erectile dysfunction.  An opinion has not been obtained as what etiological relationship, if any, the Veteran's erectile dysfunction has to his now service-connected coronary artery disease.  Given the foregoing, an opinion should be obtained. 

As it relates to Veteran's claim for an increased evaluation for hiatal hernia, the Board notes that the last comprehensive VA examination afforded the Veteran occurred in August 2014.  Treatment records and statements from the Veteran demonstrate a possible worsening of symptomatology.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for a VA genitourinary examination to assist in determining the nature and etiology of any current erectile dysfunction.  The entire record should be made available to the examiner in conjunction with the examination.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

Is it as likely as not (50 percent probability or greater) that any current erectile dysfunction is caused by the service-connected coronary artery disease?

If not, is it at least as likely as not (50 percent probability or greater) that any current erectile dysfunction is aggravated by the service-connected coronary artery disease?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

3.  Schedule the Veteran for a VA gastrointestinal examination to determine the nature and severity of his service-connected hiatal hernia.  All appropriate testing should be performed and all findings reported in detail.  The entire record must be made available to the examiner for review and the examiner should note such review in his/her opinion.  The examiner should comment on the absence or presence of the following: persistently recurrent epigastric distress; dysphagia, pyrosis; regurgitation; substernal or arm or shoulder pain; considerable impairment of health; vomiting; material weight loss; hematemesis or melena, with moderate anemia; or other symptom combinations productive of severe impairment of health. 

Complete detailed rationale is requested for any opinion that is rendered.  

4.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After performing the actions listed above, including any other development deemed necessary by the RO, and reviewing the claims folder and all other pertinent evidence, the RO should readjudicate the remaining claims on appeal.  If any benefit sought on appeal is not granted, the Veteran should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


